Citation Nr: 0322785	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  96-42 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 1996 rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  By those decisions, 
the RO also denied claims of entitlement to dependency and 
indemnity compensation (DIC) under the provisions of 
38 U.S.C.A. § 1151, for the cause of the veteran's death; and 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151, for additional disability claimed to have 
resulted from treatment at a VA facility from August 1984 to 
January 1985, for the purpose of accrued benefits.  The 
appellant subsequently perfected timely appeals regarding 
each of those issues.

In a June 2000 decision, the Board denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The Board also denied the appellant's 
claims of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151, for the cause of the veteran's death; and 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151, for additional disability claimed to have 
resulted from treatment at a VA facility from August 1984 to 
January 1985, for the purpose of accrued benefits.  The 
appellant subsequently filed a timely appeal of the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

While the case was pending at the Court, the VA Office of 
General Counsel and the appellant's attorney filed a joint 
motion for remand, requesting that the Court vacate the 
Board's June 2000 decision and remand the issue of 
entitlement to service connection for the cause of the 
veteran's death, for further development and readjudication.  
The parties also requested that the Court dismiss the appeal 
as to the appellant's claims of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1151, for the cause of the 
veteran's death; and entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151, for additional 
disability claimed to have resulted from treatment at a VA 
facility from August 1984 to January 1985, for the purpose of 
accrued benefits.

In a December 2000 Order, the Court granted the joint motion, 
vacated the Board's June 2000 decision as to the issue of 
entitlement to service connection for the cause of the 
veteran's death, and remanded the matter to the Board for 
compliance with directives that were specified in the joint 
motion.  The appeal as to the remaining issues, involving 
claims under 38 U.S.C.A. § 1151, was dismissed.  Those latter 
matters are therefore final.

In an August 2001 decision, the Board denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The appellant subsequently appealed 
that decision to the Court.  

While the case was pending at the Court, the VA Office of 
General Counsel and the appellant's attorney again filed a 
joint motion for remand, requesting that the Court vacate the 
Board's August 2001 decision and remand the issue of 
entitlement to service connection for the cause of the 
veteran's death, for further development and readjudication.  
In a February 2003 Order, the Court vacated the Board's 
August 2001 decision, and remanded this claim to the Board 
for readjudication.

The case was subsequently returned to the Board for further 
appellate review, consistent with the decision and order of 
the Court.

In a brief filed with the Court in October 2002, the 
appellant's attorney asserted that it was error for the Board 
to not discuss the appellant's claim of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 in the August 2001 decision.  However, as noted above, 
the appellant's appeal as to that issue was dismissed by the 
Court in its December 2000 Order.  The Board is bound by the 
Court's holding.  Thus, the Board no longer has jurisdiction 
over that issue.

The appellant and her attorney are hereby advised, however, 
that they are free to attempt to reopen her claim of 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
by submitting a new claim to the RO.


REMAND

As discussed in the Introduction, this claim was denied by 
the Board in an August 2001 decision.  The veteran 
subsequently appealed that decision, and, in February 2003, 
the Court granted the veteran's motion to vacate the Board's 
decision, and to remand the matter for readjudication.  

In the joint motion, it was noted that, during the pendency 
of this appeal, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).  It was determined in the joint 
motion that the Board had failed to ensure that VA had 
complied with the requirement by the VCAA that the appellant 
be advised as to what evidence was necessary to substantiate 
her claim, and as to her and VA's responsibilities under that 
law.  Accordingly, the parties to the joint motion concluded 
that a remand was necessary so that the Board could ensure 
that the notification and assistance requirements of the VCAA 
were fully complied with.

In view of the foregoing, the Board finds that this case must 
be remanded to the RO in order to ensure compliance with the 
assistance and notification provisions of the VCAA.  In 
particular, the Board finds that the RO should advise the 
appellant as to what evidence was necessary to substantiate 
her claim, and as to her and VA's responsibilities under the 
VCAA.  

In accordance with the Court directives discussed above, this 
case is remanded for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law 
No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)) have been completed.  The RO is 
free to undertake any development deemed 
necessary in order to fully comply with 
the VCAA.

2.  Once the foregoing has been 
completed, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the RO should 
issue an SSOC, and the appellant and her 
representative should be afforded time in 
which to respond.  The veteran's claims 
folder should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



